 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9    LESLIE GUY WILSON,

10                              Petitioner,
                                                              No. C19-0489RSL
11           v.
                                                              ORDER DENYING MOTION FOR
12    UNITED STATES OF AMERICA,                               RECUSAL

13                              Respondent.

14
15          This matter comes before the Court on petitioner’s “Motion: for Different United States
16   District Judge.” Dkt. # 11. Petitioner filed this action to vacate, set aside, or correct a sentence
17   under 28 U.S.C. § 2255. Pursuant to the standard procedures in this district, his habeas petition
18   has been assigned to the judicial officer who imposed the sentence.
19          Petitioner identifies no extrajudical source of alleged bias, referring only to the
20   undersigned’s handling of petitioner’s criminal cases. See CR92-0014RSL and CR13-0024RSL.
21   A litigant may not, however, use the recusal process to remove a judge on the ground that he
22   received adverse rulings in litigation. United States v. Studley, 783 F.2d 934, 939 (9th Cir.
23   1986). Because petitioner has not alleged, and the undersigned is not aware of, personal bias or
24   prejudice against him and there is no reasonable question regarding the undersigned’s
25
26   ORDER DENYING MOTION FOR
     RECUSAL - 1
 1   impartiality, the motion to recuse is DENIED. Pursuant to LCR 3(e), the Clerk of Court is
 2   directed to refer the motion to Chief Judge Ricardo S. Martinez for review.
 3
           DATED this 24th day of May, 2019.
 4
 5
 6                                            A
                                              Robert S. Lasnik
 7                                            United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   ORDER DENYING MOTION FOR
     RECUSAL - 2
